ORDER
No active Judge of this Court having requested that a vote be taken on appellee’s suggestion that her petition for rehearing be heard en banc, the petition for rehearing was referred to the panel for disposition.
Upon consideration, we hereby modify our opinion only in the respect herein stated. After determining the allowance to be made to plaintiff for attorney’s fees in representing her individually, the District Court shall separately determine the reasonable value of the legal services rendered to, and expenses incurred by, the plaintiff in obtaining the injunction and in establishing the illegality of the company’s challenged practices. In making that determination the Court shall consider the amount finally allowed to the class. In other words, if the recovery by the class is in only a small amount, an award such as was previously made by the District Court, could not be supported.
In all other respects, our opinion is hereby ratified, approved and confirmed. The petition for rehearing is accordingly denied.